Title: From Thomas Jefferson to John Barnes, 12 August 1795
From: Jefferson, Thomas
To: Barnes, John



Sir
Monticello Aug. 12 1795.

This serves to advise you that I have this day drawn on you in favor of Robert Pollard or order for one thousand and ninety dollars seventy five cents at 30. days sight, which be pleased to honour.
I will thank you to send me 6. ℔ of best young Hyson tea, also 100. panes of crown glass 12. inches square, to be addressed to the care of Colo. Gamble, Richmond, well packed in a single package. I take the liberty of asking your care of the inclosed letter because I do not know the address of the person, but you can learn it of Mr. John Bringhurst. I observe at the same time that he can probably furnish the glass above desired of better quality than the crown glass, to wit, of Bohemian glass in which he deals. His price used to be 20. cents per square foot. I am Sir Your very humble servt

Th: Jefferson

